NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DWAYNE ROBERT STEPHENSON,                       No. 18-35329

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00559-DCN

 v.
                                                MEMORANDUM*
YOUNG, Dr.; POULSON, N.P.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, Chief Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Idaho state prisoner Dwayne Robert Stephenson appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs and medical malpractice. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Stephenson’s

deliberate indifference claim because Stephenson failed to raise a genuine dispute

of material fact as to whether defendants were deliberately indifferent in treating

his neck condition. See id. at 1057-60 (a prison official is deliberately indifferent

only if he or she knows of and disregards an excessive risk to inmate health;

medical malpractice, negligence, or a difference of opinion concerning the course

of treatment does not amount to deliberate indifference).

      The district court properly granted summary judgment on Stephenson’s

medical malpractice claim because Stephenson failed to raise a genuine dispute of

material fact as to whether defendants’ conduct failed to meet the applicable

standard of care. See Idaho Code Ann. § 6-1012 (direct, affirmative expert

testimony is required to prove malpractice); Hough v. Fry, 953 P.2d 980, 982-83

(Idaho 1998) (“Expert testimony is not a prerequisite to filing a complaint, but

expert testimony is required if the claim is to survive a motion for summary

judgment.”).

      We reject as without merit Stephenson’s contentions that the district court

improperly denied him access to discovery and failed to consider his pro se status.

      AFFIRMED.




                                          2                                     18-35329